PER CURIAM.
Plaintiff appeals the trial court’s denial of an item in his cost bill.1 On oral argument, counsel for defendant conceded that the item was a proper one.
The judgment of the trial court is reversed and remanded with instructions to allow plaintiff the additional amount of $92.40, as prayed for in his cost bill, for the cost of taking the deposition of Dr. Ochs. In all other respects, the judgment of the trial court is affirmed.
Affirmed in part, reversed in part and remanded for further proceedings consistent with this opinion.

 Defendant’s other assignment of error is not well taken.